       Case 3:20-cr-01861-JAH Document 13 Filed 09/23/20 PageID.14 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                       )   Case No. 20-CR-1861-JAH
12                                                 )
                                  Plaintiff,       )   ORDER GRANTING DETENTION
13          v.                                     )   WITHOUT PREJUDICE
14                                                 )
     DOROTEO DIAZ GUERRERO,                        )
15                                                 )
16                              Defendant.         )
                                                   )
17                                                 )
18
19        The Court scheduled a detention hearing for September 22, 2020 to determine if
20 Defendant Doroteo Diaz Guerrero (“Defendant”) should be held in custody without bail
21 pending trial. Assistant U.S. Attorney Patrick Swan appeared on behalf of the United
22 States of America. Attorney Marcel Stewart appeared on behalf of Defendant.
23        At the hearing, Defendant knowingly and voluntarily waived his right, on the record
24 and in the presence of counsel, to the setting of bail and a detention hearing. Based on
25 that waiver, the Court accordingly detains defendant without prejudice pending trial and,
26 if convicted, sentencing in this case. Defendant may move at a later date for bail and
27 conditions of release and the United States of America may oppose such a motion and
28 seek detention.


30
       Case 3:20-cr-01861-JAH Document 13 Filed 09/23/20 PageID.15 Page 2 of 2




 1                                            ORDER
 2         THE COURT ORDERS that Defendant be detained pending trial and, if
 3 convicted, sentencing in this case.
 4         THE COURT ALSO ORDERS that Defendant be committed to the custody of the
 5 Attorney General, or his designated representative, for confinement in a corrections
 6 facility separate, to the extent practicable, from persons awaiting or serving a sentence or
 7 being held in custody pending appeal. Defendant shall be afforded reasonable opportunity
 8 for private consultation with counsel.
 9         While in custody, upon order of a court of the United States or upon the request of
10 an attorney for the United States, the person in charge of the correctional facility shall
11 deliver Defendant to the United States Marshal for the purpose of an appearance in
12 connection with a court proceeding or any other appearance agreed to by defense and
13 Government counsel.
14         The Court enters this order, without prejudice, to Defendant’s right to move to seek
15 bail and conditions of release, and a detention hearing at a future date.
16         IT IS SO ORDERED.
17
18 Dated: September 22, 2020
19
20
21
22
23
24
25
26
27
28
                                                  2

30
